      Case 5:20-cv-00112-TBM-MTP Document 13 Filed 05/19/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               WESTERN DIVISION

SANJEEV KUMAR,                                                                    PETITIONER
A#201756362

v.                                                       CAUSE NO. 5:20-CV-112-TBM-MTP

SHAWN R. GILLIS, Warden
of Adams County Correctional
Center                                                                          RESPONDENT

              ORDER ADOPTING REPORT AND RECOMMENDATION
              AND GRANTING RESPONDENT’S MOTION TO DISMISS

       This matter is before the Court on submission of the Report and Recommendation [11]

entered by United States Magistrate Judge Michael T. Parker on April 19, 2021. Judge Parker

recommends that the Motion to Dismiss [10] filed by the Respondent should be granted because

the Petitioner was removed to his home country of India on June 22, 2020. The Petitioner has not

filed an objection to the Report and Recommendation, and the time for filing an objection has

expired.

       “When a party fails timely to file written objections to the magistrate judge’s proposed

findings, conclusions, and recommendation, that party is barred from attacking on appeal the

unobjected-to proposed findings and conclusions which the district court accepted, except for plain

error.” Casas v. Aduddell, 404 F. App’x 879, 881 (5th Cir. 2010) (citing Douglas v. United Serv.

Auto Ass’n, 79 F.3d 1415, 1428-29 (5th Cir. 1996) (en banc); 28 U.S.C. § 636(b)(1)). Having

considered Judge Parker’s Report and Recommendation, the Court finds that it is neither clearly

erroneous nor contrary to law.
      Case 5:20-cv-00112-TBM-MTP Document 13 Filed 05/19/21 Page 2 of 2




       IT IS ORDERED AND ADJUDGED that the Report and Recommendation [11] entered

by United States Magistrate Judge Michael T. Parker on April 19, 2021 is ADOPTED as the

opinion of the Court.

       IT IS FURTHER ORDERED AND ADJUDGED that the Motion to Dismiss [10] filed by

the Respondent is GRANTED. The Petition for Writ of Habeas Corpus [1] is DISMISSED as

MOOT.

       THIS, THE 18th DAY OF MAY, 2021.


                                                ____________________________
                                                TAYLOR B. McNEEL
                                                UNITED STATES DISTRICT JUDGE
